  8:17-cr-00297-BCB-MDN Doc # 77 Filed: 03/04/21 Page 1 of 1 - Page ID # 142




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                          Plaintiff,
                                                                   8:17-CR-297
       vs.
                                                                     ORDER
EDWINA DENNEY,

                          Defendant.

       This matter is before the Court on the United States of America’s Motion to Dismiss (Filing

76) the Amended Petition for Warrant or Summons for Offender Under Supervision (Filing 63).

The Court finds the motion should be granted. Accordingly,

       IT IS ORDERED:

       1. The United States of America’s Motion to Dismiss (Filing 76) is granted; and

       2.    The Petition for Warrant or Summons for Offender Under Supervision (Filing 63) is

             dismissed.

       Dated this 4th day of March, 2021.

                                                    BY THE COURT:


                                                    ___________________________
                                                    Brian C. Buescher
                                                    United States District Judge
